Citation Nr: 0947653	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  02-17 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for a right eye 
disability.  


REPRESENTATION

Appellant represented by:  Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 0 percent disability rating 
for a right eye disability.  A June 2008 Decision Review 
Officer Decision granted an increased rating of 10 percent.  
However, as that grant did not represent a total grant of 
benefits sought on appeal, and because the Veteran had 
perfected an appeal on the issue, the claim for increase 
remained before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  The Veteran testified before the Board in June 2008.  

(The issue of whether a decision of the Board that denied 
entitlement to service connection for a low back disability 
should be revised or reversed on the basis of clear and 
unmistakable error is the subject of a separate Board 
Decision.)


FINDING OF FACT

In a June 2008 communication, the Veteran withdrew his appeal 
concerning entitlement to an increased initial rating for a 
right eye disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an increased initial rating for a 
right eye disability have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).   



REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).  

In March 2008, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issue of entitlement to an increased initial rating for a 
right eye disability, as identified in the March 2008 
statement of the case.  

In a June 2008 written communication, the Veteran stated that 
he wished to have his pending claim before the Board 
withdrawn in light of the June 2008 rating decision that had 
increased the initial rating for a right eye disability from 
0 to 10 percent disabling.  The Veteran's written statement 
indicating his intention to withdraw the appeal as to this 
issue satisfies the requirements for the withdrawal of a 
substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an increased initial rating for a right eye 
disability, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  The 
Board therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to an increased initial 
rating for a right eye disability is dismissed.  




ORDER

The appeal concerning the issue of entitlement to an 
increased initial rating for a right eye disability is 
dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


